Citation Nr: 1427814	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), depressive disorder, and bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION


The Veteran served on active duty from June 1985 to August 1985, and from April 1987 to May 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran seeks service connection for an acquired psychiatric disorder variously diagnosed and claimed.  The Board notes that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the psychiatric claim on appeal to more broadly reflect the benefit sought.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal except as to the appeal brief.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability.  He contends that he has PTSD from witnessing food being taken from Kurdish children while participating in an operation to provide food to Kurds during his period of service in Iraq.  Specifically, he states that "two men took the children's food by means of force.  They beat the children up [and] I was helpless to do anything.  I still see there [sic] faces."  The Veteran could not recall the date of the incident.  See VA Form 21-0781 (August 2009).

Service treatment records reflect an isolated complaint of irritable, hostile feelings in June 1992, diagnosed as adjustment disorder with mixed features.  Buspar was prescribed.  There are no further in-service documented psychiatric complaints or abnormal findings.  Report of periodic examination dated July 1992 reflects normal psychiatric evaluation.  The Veteran separated from service in 1993.  VA treatment records reflect that the Veteran was admitted to a VA addiction treatment program (ATP) in 2008, he was in domiciliary care, and later sought admission to the PTSD therapy program.  VA treatment records dated between 2008 and 2010 reflect various psychiatric diagnoses to include PTSD with depression, depressive disorder, bipolar disorder, and mood disorder.  The Veteran was initially diagnosed with PTSD in 2009 and, at that time, he reported childhood sexual abuse and there was no history of in-service trauma or stressor reported.  Subsequently dated VA treatment records continued to document diagnoses for PTSD and bipolar disorder, and history of an in-service incident where children had their food taken and they were hit was noted.
 
Report of VA examination dated in August 2009 reflects a history of childhood sexual abuse and a diagnosed adjustment disorder in service.  The Veteran reported that he was in VA Domiciliary since January 2009.  He noted that he served 6 months in Iraq in 1991, working in a gas supply area and helping on helicopters, with food and troop deliveries.  He indicated that he was upset when he saw the food they had delivered taken away from children by adults, who would sometimes hit the children.  The diagnosis was substance abuse by history, dysthymia.  The examiner indicated that the Veteran's history discloses emotional problems preexisting service and that it was unlikely any underlying pathology was exacerbated to any great extent by his military experience "as he was abused as a child and was probably a person with problems before he entered service."  The examiner stated that "It would be speculative to say that what occurred in the service so exacerbated the underlying difficulties that he had due to childhood sexual abuse and other factors that he has now reached the point that he now meets the criteria for major depression."  He further stated that "Drawing a line between his time in the service and his current dysthymic mood would be mere speculation as he is a person who had major preexisting problems and apparently did well during much of his service period."

After careful review of the evidence of record, the Board finds that remand is necessary to ascertain whether the Veteran has an acquired psychiatric disorder to include PTSD, depressive disorder, and bipolar disorder related to service.  In particular, the VA treatment records show diagnoses for PTSD among other psychiatric disorders but the underlying cause is unclear based on the available treatment records, which show both that the Veteran was a victim of childhood sexual abuse and that he was bothered by the kids having their food taken when he was in Iraq.  The Veteran believes that his current psychiatric problems stem from his witnessing kids having their food taken and then beaten when serving in Iraq.  It is noted that this incident is anecdotal and not capable of verification by the service department.

Although a VA examination was conducted in August 2009, the Board finds that this examination report is inadequate.  This report did not address whether any currently shown psychiatric disorder had its origin in service or is otherwise related to service.  Also, there was no discussion of whether the Veteran met the diagnostic criteria for a diagnosis of PTSD, which involves a particular set of symptomatology as set out in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125(a).

Accordingly, the case is REMANDED for the following action:

1. The originating agency should issue to the Veteran complete notice of the requirements for substantiating his claim for an acquired psychiatric disorder to include PTSD, depressive disorder, and bipolar disorder.  The unique requirements for PTSD should be outlined.  The notice letter must include how VA determines disability ratings and effective dates.

2.  The Veteran should be afforded a VA psychiatric examination to determine whether he has any current psychiatric disorder, to include PTSD, depressive disorder, and/or bipolar disorder, related to his active service including the witnessing of a food delivery to children taken away by two men who then beat or hit the children during the Veteran's service in Iraq.
For the purpose of this examination only, the examiner should accept the Veteran's report that he saw this incident as a verified stressor.  The PTSD portion of the examination should be conducted in accordance with the provisions of 38 C.F.R. § 4.125.  If PTSD is found, the examiner should indicate the stressor event (i.e. childhood sexual abuse or an in-service event). 

The claims file and any pertinent evidence in his VA electronic file that is not contained in the paper claims file must be made available to and reviewed by the examiner.  The examiner should obtain a detailed history from the Veteran.  Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether it is as likely as not (50 percent or better) that any currently found psychiatric disorder is etiologically related to the Veteran's active service, to include the witnessing of children having their food delivery from taken away by two men and then beaten/hit.  

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The originating agency should also undertake any other development it determines to be warranted and then readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, originating agency should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________ 
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


